DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 14-15,
As to Page 14,
Applicant argues that Peilloud (US 6,163,147) does not disclose the feature of “the two sensitive detection components are radially aligned with the rotation axis and each overlap a portion of opposing borders of a single one of the negative and positive poles.”  The Examiner respectfully disagrees.  Stating that the components are radially aligned with the rotation axis requires that each element be aligned radially with the rotation axis.  A line can be drawn from each sensor that extends through the rotation axis, demonstrating that they are aligned with the rotation axis. The claim does not require that the sensitive components be aligned along the same radius. To the extent that applicant may claim such a feature, the Examiner respectfully notes that the positioning of the sensing elements are only examples and that the sensing elements can 
As to Claim 15,
Applicant argues that Peilloud does not disclose that the sensor device and impulse ring are set relative to each other so that the sensor pitch and the shifted pitch are compatible.  The Examiner respectfully disagrees because applicant does not define “compatible” in the specification as applicant does not provide a special definition for this term.  Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The plain and ordinary meaning of the term “compatible” is “Capable of orderly, efficient 
As such, the Examiner respectfully disagrees.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 12, and 14-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to Claims 1 and 15,

    PNG
    media_image1.png
    442
    670
    media_image1.png
    Greyscale


1) The above phrase raises an issue of new matter because applicant’s claim language reasonably includes a generalized relationship between the sensitive detection components and the opposing borders, but where such relationship is only true for specific points in time and for only a few instances.  As seen in the above figure, the sensitive components will only meet the above claim language when the components are located over the borders of the poles.  However, the sensitive components do not collectively or individually overlap the claimed borders for any point between the borders.  Applicant does not limit the language of the claim to the specific times the detection components are located over the borders.  Furthermore, the location of the sensor over the borders is not part of the apparatus and instead such a feature is merely the location of where the detection components happen to be located over the ring at the point in time shown in Figure 6. Should the ring move, either during normal use or by accident, the above claim language would introduce new matter because the apparatus would not longer meet the claim language as the detection components would no longer be over the claimed borders.
2) Stating “opposing borders of a single one of the negative and positive poles” is synonymous with “opposing borders of only one of the negative and positive poles.”  Applicant does not originally disclose a detection component over a border of a single one or only one of a negative and position pole because anytime the detection component is over a border, it is over both a negative and a positive pole.  As such, the above phrase introduces new matter.

As to Claims 2 and 16,
The phrase “the impulse ring is configured as a radial impulse ring for radial reading by the sensor device” on lines 1-2 introduces new matter.  While applicant’s new claim language for claims 1 and 15 can reasonably be interpreted to mean that each sensitive detection component must be individually aligned with the rotation axis, the Examiner notes that applicant explicitly argues that the intent is for the detection components to be radially aligned (see the last three lines of page 14 of the instant amendment).  For the purpose of compact prosecution, the above claim feature would therefore introduces new matter because the detection elements in a radial configuration would not be radially aligned with the rotation axis. As best understood, these 
As to Claims 2-7, 12, 14, and 16-23,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 12, and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 1 and 15,
The phrases “the two sensitive detection components define a structural pitch of the differential detection cell” on lines 4-5 and “a sensor pitch defined as a length between each center of the two sensitive detection components along a first direction” on lines 5-6 are indefinite.  As best understood, the structural pitch and the sensor pitch are the same thing.  This can be seen in paragraphs [0030] where both the sensor pitch and structural pitch are called P10.  As seen in Figure 6, P10 is the distance between the centers of the detection components.  As such, the difference and relationship between the two distinctly recited pitches is unclear 
The phrase “the control system processing signals of the sensor device, the control system receiving the signals through the one or more legs” on lines 9-10 is indefinite.  Claims 1 and 15 are directed towards a final product apparatus and not the use of the elements of the apparatus.  Applicant is however reciting the control signal is processing and receiving signals in a positive manner, and such a recitation is equivalent to method steps of using the apparatus.  For example, reciting the control system processing signals is the same as stating processing signals with the control system.  As explained in MPEP 2173.05(p), reciting the use of an apparatus inside an apparatus claim is indefinite.  It is unclear what statutory category such a claim should be examined due to the recitations of both method steps and final product claim features.  To overcome this issue, it is suggested to recite that the control system is configured to process signals or configured to receive signals.
The phrase “the radial distance” on line 5 of the second to last paragraph is indefinite because a radial distance was not previously recited, and as such it is unclear what distance applicant is referencing with this phrase.  Furthermore, the difference and relationship between this radial distance and the already recited structural and sensor pitches are unclear.  As best understood, the structural pitch and the sensor pitch are the same thing as the radial distance, but applicant is distinctly reciting them when they are not distinct. 
The phrase “the differential detection cell of the sensor device reading the magnetic pattern” on lines 2-3 of the second to last paragraph is indefinite. Claims 1 and 15 are directed towards a final product apparatus and not the use of the elements of the apparatus.  Applicant is however reciting the differential detection cell is reading the magnetic pattern in a positive 
As to Claim 15,
The phrase “the control system subtracting a first signal from one of the two sensitive detection components from a second signal from the other of the two sensitive detection components to determine a signal representing a speed of the bearing” on lines 10-12 is indefinite. Claim 15 is directed towards a final product apparatus and not the use of the elements of the apparatus.  Applicant is however reciting t the control system subtracting a first signal and second signal in a positive manner, and such a recitation is equivalent to method steps of using the apparatus.  For example, reciting the control system subtracting a first signal is the same as stating subtracting a first signal with the control system.  As explained in MPEP 2173.05(p), reciting the use of an apparatus inside an apparatus claim is indefinite.  It is unclear what statutory category such a claim should be examined due to the recitations of both method steps and final product claim features.  To overcome this issue, it is suggested to recite that the control system is configured to subtract.
As to Claims 2-7, 12, 14, and 16-23,

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Peilloud (US 6,163,147) in view of Santos et al. (Santos) (US 2014/0306692).
As to Claims 1 and 15,

Peilloud does not disclose the detection cell pair is a differential detection cell and therefore does not disclose a sensor device including a differential detection cell comprising two sensitive detection components, the two sensitive detection components define a structural pitch of the differential detection cell, and does not disclose the sensor device comprising one or more legs extending up to a control system; the control system processing signals of the sensor device, the control system receiving the signals through the one or more legs, the control system 
Santos discloses a sensor device including a differential detection cell comprising two sensitive detection components (H1),(H2), (Figure 3),  the sensor device comprising one or more legs extending up to a control system (Figures 1-3 / note the wiring from the differential amplifier to the Hall sensors); the control system processing signals of the sensor device (Figure 3), (Paragraph [0018] / note that the differential amplifier plus the circuitry (associated electronics) necessary to detect rotation and speed), the control system receiving the signals through the one or more legs (Figure 3), the control system subtracting a first signal from one of the two sensitive detection components from a second signal from the other of the two sensitive detection components to determine a signal representing a speed of the bearing (Figure 3), (Paragraphs [0006], [0018] / note that the differential amplifier plus the circuitry (associated electronics) necessary to detect rotation and speed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Peilloud to include the detection cell pair is a differential detection cell and therefore does not disclose a sensor device including a differential detection cell comprising two sensitive detection components, the two sensitive detection components define a structural pitch of the differential detection cell, and does not disclose the sensor device comprising one or more legs extending up to a control system; the control system processing signals of the sensor device, the control system receiving the signals through the one or more legs, the control system subtracting a first signal from one of the two sensitive detection components from a second signal from the other of the two sensitive detection components to determine a signal 
As to Claims 5 and 19,
Peilloud disclose the impulse ring is configured as an axial impulse ring for axial reading by the sensor device (Figures 4,6).
As to Claims 6 and 20,
Peilloud discloses the nonzero pattern angle is constant away from the rotation axis for each pattern border (Figures 4,6 / a line can be drawn from the axis where the width is constant away from the axis)).
As to Claims 7 and 21,
Peilloud discloses the nonzero pattern angle is variable away from the rotation axis for each pattern border (Figures 4,6).
As to Claims 12 and 22,
Peilloud discloses the length (distance) can be chosen to allow for miniaturization of the sensor (Column 6, Lines 7-13).
Peilloud does not explicitly disclose the selection of the length is 2 millimeters.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Peilloud to include the length is 2 millimeters given the above disclosure and teaching of Takahashi because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
As to Claims 14 and 23,
Peilloud discloses the magnetic pattern for a diameter of a given calculated position equals: Magnetic pattern = normal amplitude of magnetic field x sin (size of one pole x 2 x angular position - (diameter of calculated position x Pi) / (sensor pitch x 2)) (Figures 4 and 6 / note that this feature is part of the method of manufacturing, and because the prior art discloses the structural features of the clam, it discloses this claim feature.  Also note that the pattern of Peilloud can reasonably be said to be defined by this formula given its similarity to applicant’s pattern).
Claims 2, 3, 4, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peilloud (US 6,163,147) in view of Santos et al. (Santos) (US 2014/0306692) as applied to claim 1 and in further view of Takahashi et al. (Takahashi) (US 2013/0063138).
As to Claims 2 and 16,
Peilloud in view of Santos does not disclose the impulse ring is configured as a radial impulse ring for radial reading by the sensor device.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Peilloud in view of Santos to configure the impulse ring as a radial impulse ring to therefore disclose the impulse ring is configured as a radial impulse ring for radial reading by the sensor device given the above disclosure and teaching of Takahashi in order to advantageously reduce the amount of space taken in the axial direction so as to allow the sensing device to fit in an environment that has limit axial spacing but requires rotation detection.
As to Claims 3 and 17,
Peilloud in view of Santos and Takahashi discloses the nonzero pattern angle is constant along the rotation axis for each pattern border (Figures 4,6).
As to Claims 4 and 18,
Peilloud in view of Santos and Takahashi discloses the nonzero pattern angle is variable along the rotation axis for each pattern border. (Figures 4,6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858